Dismissed and Opinion Filed May 13, 2019.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00430-CV

                     IN RE MICHAEL DWAYNE WILLIAMS, Relator

                Original Proceeding from the County Criminal Court No. 10
                                   Dallas County, Texas
                            Trial Court Cause No. MA8359627

                             MEMORANDUM OPINION
                          Before Justices Myers, Molberg, and Nowell
                                   Opinion by Justice Nowell
       In this original proceeding, relator seeks a writ of mandamus directing the trial court to rule

on relator’s article 11.072 application for writ of habeas corpus. On May 2, 2019, the trial court

signed a written order denying relator’s article 11.072 writ application. The issues presented in

this proceeding are, therefore, moot. See In re Williams, No. 05-12-00485-CV, 2012 WL 1595080,

at *1 (Tex. App.—Dallas May 7, 2012, orig. proceeding) (mem. op.). Accordingly, we dismiss

relator’s petition for writ of mandamus as moot.




                                                   /Erin A. Nowell/
                                                   ERIN A. NOWELL
                                                   JUSTICE
190430F.P05